     Case 3:06-cv-00127-MMH Document 45 Filed 02/05/19 Page 1 of 1 PageID 759



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



THOMAS JAMES MOORE,

                     Petitioner,

v.                                                               Case No. 3:06-cv-127-J-34

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et al.,

                Respondents.
_______________________________

                                          ORDER

         On January 2, 2019, the Court granted Thomas Moore’s Motion for Extension of

Time to File Reply to Respondents’ Answer to Amended Petition and ordered the Reply

to be filed by January 29, 2019. Doc. 44. Moore has failed to timely file a Reply.

Accordingly, by March 4, 2019, Moore must either file a Reply to Respondents’ Response

or notify the Court that he does not intend to reply, but instead will rely on his assertions

and claims as stated in the Amended Petition. If Moore fails to reply or file a notice, the

Court will consider the case to be ripe, and all briefing will be closed.

         DONE AND ORDERED at Jacksonville, Florida, this 4th day of February, 2019.




Jax-8
C:    Petitioner
      Counsel of record
